DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
Examiner’s Comments
Claims 1-13, 15, and 16 stand rejected under Section 112(b).  The drawings stand objected to.  Claim 14 had been previously canceled.  Using an annotated drawing from applicants’ filing, the Office asked whether the barrier block was an individual barrier block at the edge of the pixel unit, or one barrier block between the pixel units.  The Office indicated that claims 1-13, 15, and 16 would be allowable if the Section 112(b) rejections were overcome.
Applicants filed an RCE, amending claims 1 and 10, and canceling claims 4 and 7.  Applicants also answered the Office’s question about the barrier block.  Applicants argue that the claims are in condition for allowance.  
Turning first to the drawings: Applicants’ amendments to the independent claims address the previously noted objection and are accepted and entered.  No new matter has been added.  The previously noted objection to the drawings is withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections, but have introduced informalities into the claims.  These are addressed in the Examiner’s Amendment section, below.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1-3, 5, 6, 8-13, 15, and 16 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Steven Lessoff, on Thursday, August 4, 2022.
The application has been amended as follows: 
Claims
Claim 1, line 5: Change “from” to “form”.
Claim 1, lines 9-10: Delete “to form individual electrode layers corresponding to the pixels units,”.
Claim 1, line 14: Change “layers” to “layer”.
Claim 6, line 3: Change “two of the electrode layers” to “two portions of the electrode layer”.
Claim 8, line 3: Change “the electrode layers” to “the portions of the electrode layer”.
Claim 10, lines 10-15: Change these lines to: “a barrier block disposed on adjacent two of the pixel defining layers of adjacent two of the pixels units, wherein the barrier block extends from the adjacent two pixel defining layers to the adjacent two of the electrode layers between the adjacent two of the pixels units, and the barrier block is disposed between the two adjacent electrode layers, the two adjacent pixel defining layers, and on top of the two adjacent pixel defining layers.”
Claim 16, line 1: After “wherein” add “in each pixel unit,”. 

Reasons for Allowance
Claims 1-3, 5, 6, 8-13, 15, and 16 are allowed. 
In the February 23, 2022 IDS, applicants provided Wang, Chinese Pat. Pub. No. CN 10789080A, which has a U.S. counterpart, Wang, U.S. Pat. Pub. No. 2019/0123116.  As first glance, the Wang reference would appear to be a Section 102 reference with the barrier block (41) considered to be the pixel defining layer and the pixel defining layer (31) considered to be the barrier block.  However, no embodiment in Wang has the barrier block (31) on the pixel defining layer (41) and extending between two neighboring electrode layers.  See Wang Figures 5e, 7.  For these reasons, rejections of Wang were not made.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “dividing the pixel defining layer to form a plurality of pixel units, wherein each of the pixel units comprises a portion of the pixel defining layer and a light emitting area, and an inter-pixel area is formed between adjacent two of the pixel units; etching the electrode layer corresponding to the inter-pixel area, wherein the electrode layer is divided into a plurality of portions, and each portion corresponds to the portion of the pixel defining layer, each of the pixel units comprises a portion of the electrode layer, and the pixel defining layer of each pixel unit is correspondingly disposed on each portion of the electrode layer; removing the pixel defining layer of each of the pixel units corresponding to the light emitting area to form a pixel opening; and forming a barrier block between adjacent two of the pixel defining layers of adjacent two of the pixel units”, in combination with the remaining limitations of the claim.
With regard to claims 2, 3, 5, 6, 8, and 9: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “wherein the barrier block extends from the adjacent two pixel defining layers to the adjacent two of the electrode layers between the adjacent two of the pixels units, and the barrier block is disposed between the two adjacent electrode layers, the two adjacent pixel defining layers, and on top of the two adjacent pixel defining layers”, in combination with the remaining limitations of the claim.
With regard to claims 11-13, 15, and 16: The claims have been found allowable due to their dependency from claim 10 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Victoria K. Hall/Primary Examiner, Art Unit 2897